Gonzalez v West 38th St. Dev. LLC (2018 NY Slip Op 01383)





Gonzalez v West 38th St. Dev. LLC


2018 NY Slip Op 01383


Decided on March 1, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 1, 2018

Acosta, P.J., Friedman, Richter, Kapnick, JJ.


5845 306437/09

[*1]Mariano Gonzalez, Plaintiff-Appellant,
vWest 38th Street Development LLC, et al., Defendants-Respondents.


Robert Goodman, P.C., New York (Louis A. Badolato of counsel), for appellant.
The Law Offices of Kenneth Arthur Rigby, PLLC, New York (Kenneth Arthur Rigby of counsel), for respondents.

Order, Supreme Court, Bronx County (Sharon A.M. Aarons, J.), entered July 8, 2016, which, insofar as appealed from, denied plaintiff's motion for partial summary judgment as to liability on his Labor Law § 241(6) claim, unanimously affirmed, without costs.
Regardless to whether plaintiff established a prima facie case for summary judgment, defendants raised an issue of fact in
opposition as to the adequacy of the lighting in the basement at the time of the accident.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 1, 2018
CLERK